Wells, J.,
orally.—The plaintiffs have no interest in the, note, nor have they consented that the suit should be brought in their name. It cannot, therefore, be sustained. The property in the note became the indorsers’, as soon as they had settled it at the bank. With the consent of the bank, it might have been sued in the present form; but not without that consent. Bradford v. Buckman, 3 Fairf. 15. Otherwise a party might be made a litigant, and subjected to cost, without any interest in the subject, or even any notice of it.

Nonsuit confirmed.